Citation Nr: 1606956	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-22 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the Navy from April 1973 to January 1975 and with the Idaho Air National Guard from February to March 1991.  In addition, his personnel records indicate over 20 years of inactive duty service with the Idaho Air National Guard.

These matters come before the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2015, the Veteran testified at a travel board hearing before a Veterans Law Judge (VLJ).  A transcript of the proceeding is associated with the electronic claims file.

In November 2015, the Veteran was advised by the Board that the VLJ that conducted his hearing in July 2015 was not available to decide his appeal.  He was provided the opportunity to appear for a second personal hearing.  The Veteran responded in December 2015.  He indicated that he did not wish to appear for another Board hearing and asked that his case be considered on the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As explained in detail below, central to both the Veteran's claims for service connection is the nature of his service and whether his current disabilities stem from a period of service that qualifies him as a "Veteran" for VA purposes.

The Veteran's personnel records indicate that after separation from active duty in January 1975, he served in the Naval Reserve prior to moving to Idaho in September 1978.  He was in civilian status between October 11, 1978 and February 2, 1981.  On February 3, 1981, he enlisted in the Air National Guard.  As of that date, personnel records demonstrated he had 4 years, 2 months and 19 days of previous inactive service.  When he reenlisted in February 1985 as a law enforcement supervisor, 7 years, 2 months and 18 days of prior reserve component service were recognized along with one year, 9 months and 12 days of prior federal active service.  Between February 8, 1991 and March 18, 1991, the Veteran served a second period of active duty.  At that time, 13 years, 2 months and 23 days of inactive service was indicated. Thereafter, he returned to inactive status and effective January 31, 2001, he was transferred to the United States Air Force reserve retired list.

Currently, the record is not clear as to whether the Veteran had periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) which qualify him for basic eligibility for Veterans benefits.  A remand is necessary for the RO undertake any development necessary to determine the dates of any such periods.

The Veteran contends that his hearing loss is a "direct result of [his] 26 years of military service working with jet aircraft and noise from firearms."  See October 2012 Notice of Disagreement.  He alleges that his current left knee condition arose from an injury sustained in 1982 during a period of ACDUTRA.  Id.  In regard to hearing loss, if any periods of Guard service qualify him for basic eligibility for Veterans benefits, then the questions in the case become (1) whether the Veteran became disabled from the disease of hearing loss during a period of ACDUTRA or (2) whether his hearing loss is the result of the injury of acoustic trauma during periods of ACDUTRA or INACDUTRA.  38 U.S.C.A. § 101(24).  

The Veteran was afforded a VA audiological examination in February 2012, and an addendum opinion was obtained in May 2012. While the examination and opinion made note of the records from the Veteran's National Guard service, no opinion has been rendered regarding whether the Veteran's current hearing loss, which appears to have worsened during his service with the Air National Guard, was incurred or aggravated during periods of ACDUTRA or INACDUTRA. Such an examination must be ordered in order to comply with the VA's duty to assist this Veteran regarding his claim for entitlement to service connection for hearing loss aggravated during a period of ACDUTRA or INACDUTRA. A list of any periods of ACDUTRA and INACDUTRA which qualify the Veteran for basic eligibility for Veterans benefits should be provided to the examiner, along with the Veteran's claims file.

In regard to the Veteran's left knee condition, he indicated that during a fifteen day period of ACDUTRA in October 1982, he was responding to a burglary/intrusion at the Adjustment General Building and that he twisted his left knee causing a meniscal tear when he stepped up on a loading dock during a perimeter sweep. See October 2012 Notice of Disagreement.  He explained he has had multiple surgeries since the original injury and his left knee continues to cause chronic pain, weakness and instability.  Id.  He believes arthritis developed in the knee due to the injury and resulting surgeries.

At his hearing before the Board in July 2015, the Veteran indicated he was at Gowen Field during a period of ACDUTRA when he responded to a burglary alarm and during that response, he stepped up on a loading dock platform.  At that time, he heard a crack and could not straighten his knee.  He indicated a line of duty determination was not made because he did not want injury to jeopardize his career.  In addition, he did not seek additional treatment until after retirement from the National Guard.  He explained that after retirement, he had a second surgery so he could get his knee to straighten again.  He stated that the second surgery was performed for the same reason he had surgery in 1982.

Records from St. Luke where the Veteran had surgery in 2005 indicated a preoperative diagnosis of internal derangement of the left knee and lateral subluxation of the patella.  The postoperative diagnoses included (1) torn medial meniscus, recurrent horizontal cleavage and double-flap tear, (2) cartilage fracture, grade 3 and some areas of grade 4, on the medial tibia and medial femur, (3) fibrotic plica and anterior fat pad, (4) cartilage fracture, grade 3, patella, and (5) lateral subluxation of patella.  The doctor performed an arthroscopic medial meniscectomy, debridement of cartilage fractures of the medial femur, medial tibia and patella, removal of plica and arthroscopic lateral retinacular release.  The treatment record noted the Veteran had a long history of problems with his knees following an open arthrotomy and medial meniscectomy when in the military.  It was noted that he "healed up from that and did just fine."  However, he was now working as a security officer and "more recently developed mechanical catching, locking, giving way, and grinding in the knee."

In June 2012, the Veteran underwent a VA examination of his knee.  Degenerative joint disease (a.k.a. arthritis) was diagnosed with a date of diagnosis listed as 2005.  

At the June 2012 examination, the examiner reviewed the Veteran's service treatment records (STRs).  He noted a knee injury on October 10, 1982 when the Veteran reported he was on weekend duty.  The following day, the Veteran had a locked knee and saw an orthopedist who did an arthrogram which showed a meniscal tear.  The day after that, October 12, 1982, he had a left knee arthrotomy where he was noted to have a bucket handle tear of his left medial meniscus and this was debrided.  The examiner noted a physical examination dated in September 1999 in which the Veteran did not mention any joint pain and his joints were examined as normal.  In April 1990, June 1994 and June 1986, the Veteran also had periodic medical examinations that were negative for joint problems.  The examiner referenced the March 2005 surgery at which time the Veteran had a partial medial meniscectomy, a lateral release and had debridement of cartilage on the medial femur, medial tibia and behind the patella.  The examiner noted the Veteran had been in law enforcement, worked as a bartender and had a very active life.  The examiner ultimately concluded the claimed condition was less likely than not incurred in or caused by an in-service injury.

Upon review of the evidence, the Board finds that another opinion should be obtained that takes into account the Veteran's lay testimony that he did not complain about his knee because he did not want it to jeopardize his career.  In addition, there is no opinion of record as to whether arthritis or other, ongoing disability of the knee had its onset at the time of the 1982 injury given that knee problems were not seen in the record prior to that point and the Veteran ended up having to have a similar surgery, to the same knee many years later.

In addition, as a Line of Duty determination was not made and it is not clear from the records, the RO should verify whether or not the Veteran was on ACDUTRA at the time of the in-service injury to his knee.

Accordingly, the case is REMANDED for the following action:

1.  Issue notice advising the Veteran of the criteria for service connection based on any periods of ACDUTRA or INACDUTRA in the Air National Guard which qualifies him for basic eligibility for Veterans benefits.  Advise the Veteran of the definitions of the types of service and the types of evidence he may submit to substantiate his claim based on both types of service.

2.  Contact the National Personnel Records Center (NPRC), the Defense Finance Accounting Service  (DFAS) and any other appropriate source to verify the Veteran's periods of ACDUTRA and INACDUTRA.  Notably, reserve retirement point sheets are not adequate for this purpose.  All records and/or responses received should be associated with the claims file.  

3.  After development is completed as directed above, afford the Veteran an appropriate VA examination to determine the nature and etiology of his current hearing loss disability. 

The electronic claims file and all relevant electronic medical records must be made available to the examiner.  All indicated studies should be conducted.  The examiner should review service treatment records, Reserve service records, and post-service records, especially reports of audiology examinations. The examiner should obtain the Veteran's history of exposure to hazardous noise prior to, during, and following his active service and each period of ACDUTRA and INACDUTRA.

The examiner should be provided with a list of the Veteran's verified periods of ACDUTRA and INACDTURA, including a determination by the AOJ as to whether the Veteran was examined at the time of entry into any such periods of service.

The VA examiner must offer an opinion as to the following:

I. If the AOJ is unable to identify the distinct date ranges for the Veteran's periods of ACDUTRA or INACDUTRA, the examiner must provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss is the result of, or was aggravated (permanently worsened beyond its natural progression) by, an in-service acoustic trauma during any period of ACDUTRA or INACDUTRA.

II. If the AOJ provides a summary identifying distinct periods of ACDUTRA and INACDUTRA, the examiner must provide an opinion on the following:

a. If an entrance examination is present which includes no notation of a hearing loss disability for the period of ACDUTRA or INACDUTRA:

 i) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a hearing loss disability prior to his entry into this period of ACDUTRA or INACDUTRA?

 ii) If the answer to (i) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the Veteran's hearing loss was not aggravated by his in-service acoustic trauma?

b. For any period of ACDUTRA or INACDUTRA for which there is not an entrance examination present, is it at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss is the result of, or was aggravated by, an in-service acoustic trauma during that period of ACDUTRA or INACDUTRA?

The examiner must include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiries without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4. After development is completed as directed above, afford the Veteran an appropriate VA examination to determine the nature and etiology of his current left knee condition.   It should be noted that the Veteran currently has degenerative joint disease (a.k.a. arthritis) in his knee and that he had similar surgeries in October 1982 and March 2005.  The examiner should review the record to include the Veteran's lay testimony that he did not complain about his knee during his many years of inactive duty service with the Air National Guard because he did not want it to jeopardize his career, but that he allegedly injured his knee in October 1982 during a period of ACDUTRA.  Service on ACDUTRA at that time should be confirmed in the personnel records.

Following review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the arthritis in the Veteran knee was a result of a disease or injury incurred during a period of ACDUTRA or is otherwise related to active service.

The examiner must include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

